


Exhibit 10.2


SECOND AMENDMENT TO
LEASE AGREEMENT


This Second Amendment to Lease Agreement (“Second Amendment”) is entered into on
June 5, 2015 (“Effective Date”) by and between James Campbell Company LLC, a
Delaware limited liability company (“Landlord”) and Ocera Therapeutics, Inc., a
Delaware corporation f/k/a Tranzyme, Inc. (“Tenant”).
 
RECITALS:


A.     Landlord and Tenant entered into an Office Lease dated November 28, 2011
(“Original Lease”) for approximately 8,126 rentable square feet known as a
portion of Suite 300 in that building known as Central Park West (“Building”)
located at 5001 S. Miami Boulevard, Durham, North Carolina 27703 (“Premises”).


B.    Landlord and Tenant entered into a First Amendment to Lease Agreement
dated August 20, 2014 (“First Amendment”). The Original Lease and the First
Amendment are collectively referred to as “Lease.”


C.     Landlord and Tenant desire to enter into this Second Amendment for the
purpose of revising certain terms of the Lease, including an extension of the
term of the Lease, as set out with specificity below.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:


1.    Recitals. The foregoing recitals are true, accurate and are incorporated
herein by reference. The capitalized terms which are not defined herein shall
have the same meaning as otherwise set out in the Lease.


2.    Extension of Term. Landlord and Tenant hereby agree to renew the term of
the Lease for a period of one (1) year, beginning on February 1, 2016 and
continuing until January 31, 2017 (“Extended Term”).
 
3.    Rent. Monthly Base Rent during the Extended Term shall be $14,897.67 (or
$22.00 per sq. ft.) and shall be payable monthly in advance pursuant to the
terms of the Lease. Tenant shall pay Landlord Additional Rent under the same
terms and conditions described in the Lease.


4.    No Options or Inducements; Condition of Premises. Tenant acknowledges and
agrees that, as of the Effective Date and notwithstanding anything to the
contrary set forth in the Lease or this Second Amendment, Tenant shall have no
extension, termination, right of first offer, or other options whatsoever with
regard to the Premises or under the Lease, as amended by this Second Amendment.
Tenant further acknowledges and agrees that Tenant is not and shall not be
entitled to any allowances, concessions, upfit work or other inducements of any
kind in connection with the Premises or under the Lease, as amended by this
Second Amendment. In the latter regard, Tenant acknowledges and agrees that from
and after the Effective Date, Landlord is leasing the Premises to Tenant “as
is,” without any representations or warranties of any kind (including, without
limitation, any express or implied warranties of merchantability, fitness or

1

--------------------------------------------------------------------------------




habitability) and without any obligation on the part of Landlord to alter,
remodel, improve, repair or decorate the Premises or any part thereof.


5.    Acknowledgment of Non-Existence of Claims and Waiver. Tenant acknowledges
that as of the Effective Date, there are no claims by Tenant against Landlord
arising under the Lease. Tenant releases and discharges Landlord, its successors
and assigns, from any demands for injuries or damages of any kind or nature
arising out of or related to the Lease or the Premises that occurred on or prior
to the Effective Date.


6.    Binding Effect. The amendments made to the Lease pursuant to this Second
Amendment shall be binding upon the parties and their respective successors and
assigns.


7.    Brokerage. Tenant hereby represents to Landlord that Tenant has not
entered into any agreements with any brokers in connection with this Second
Amendment other than Newmark Grubb Knight Frank (“Tenant’s Broker”). Tenant
hereby indemnifies, holds harmless, and agrees to defend Landlord, its members,
principals, partners, officers, directors, employees and agents and the
respective principals, officers and directors of any such agents from and
against any and all claims of any brokers claiming to have represented Tenant in
connection with this Second Amendment other than Tenant’s Broker. Landlord and
Tenant acknowledge and agree that Avison Young (“Landlord’s Broker”) has
represented Landlord in connection with this Second Amendment and all
compensation due to Landlord’s Broker is Landlord’s sole responsibility.


8.    Nature of Amendments. The amendments made to the Lease pursuant to this
Second Amendment shall constitute the only amendments to be effectuated and all
other provisions of the Lease not affected hereby shall remain in place as
originally constituted and shall be in full force and effect. To the extent that
there is any conflict between the terms of this Second Amendment and the Lease,
the terms of this Second Amendment will govern.


(The remainder of this page is intentionally left blank. Next page is signature
page.)

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have entered into this Second Amendment
as of the date set forth below.




LANDLORD:


                        James Campbell Company LLC,
a Delaware limited liability company


By:    /s/ Dorine Holsey Streeter,
    Dorine Holsey Streeter,
Executive Vice President,
Real Estate Investment Management


Date:    June 5, 2015


    
By:     /s/ Douglas C. Morris
Douglas C. Morris,
Vice President,
Regional Manager


Date:     June 5, 2015


 
TENANT:


Ocera Therapeutics, Inc.,
a Delaware corporation
f/k/a Tranzyme, Inc.


By:     /s/ Linda S. Grais, M.D.
Linda S. Grais, M.D.
President and Chief Executive Officer


Date:    June 2, 2015


